 



Exhibit 10(s)
Branch Purchase and Assumption Agreement
by and between
KeyBank National Association
and
Lorain National Bank
Dated as of
April 10, 1997

 



--------------------------------------------------------------------------------



 



Index of Definitions
Agreed Value shall mean, with regard to the Owned Real Estate and the Leasehold
Estate, its value as reflected by the Appraisal. Agreed Value shall mean, with
regard to the furniture, fixture and equipment which constitute part of the
Assets, the net book value determined as of the most recent month end preceding
the Closing Date under generally accepted accounting principles (the “Net Book
Value”) of such furniture, fixture and equipment. In no event shall the Agreed
Value of the furniture, fixtures and equipment at any Branch be less than
$5,000.00.
Appraisal shall mean, with regard to the Owned Real Estate and the Leasehold
Estate, a limited summary format appraisal of its Fair Market Value furnished by
an Appraiser reasonably acceptable to Seller and Purchaser. For purposes of this
Agreement, “Appraiser” shall mean a reputable appraiser certified as an MIA
appraiser with at least five (5) years’ experience within the previous ten
(10) years as a real estate appraiser working in the geographic region in which
the Owned Real Estate or Leasehold Estate to be appraised is located, with
knowledge of market values and practices. The cost of the Appraisal shall be
paid equally by each party hereto.
Branch(es)shall mean each of Seller’s branches identified on Schedule A hereto.
Code shall mean the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.
Encumbrance shall mean all mortgages, claims, liens, encumbrances, easements,
limitations, restrictions, commitments and security interests, except for
statutory liens securing payments not yet due, liens incurred in the ordinary
course of business and such other liens or encumbrances which do not materially
adversely affect the use of the properties or assets subject thereto or affected
thereby or which otherwise do not materially impair business operations at such
properties.
ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended.
Excluded Deposits shall mean: (a) any individual retirement account or similar
account created by a trust for the exclusive benefit of an individual or his
beneficiaries in accordance with the provisions of Section 408 of the Code and
any simplified employee pension account established in accordance with Section
408(k) of the Code which hold investments in non-deposit instruments;
(b) deposits which have been pledged to secure, or as to which the owner is an
obligor with regard to, any extension of credit by Seller or an affiliate of
Seller other than a Loan, (c) in the event that the Loans are rejected by
Purchaser pursuant to Section 1.08(b) hereof, deposits which have been pledged
to secure any Loan, and (d) any deposits obtained directly or indirectly through
a “deposit broker” (as that term is defined in Section 337.6(a)(5) of the Rules
and Regulations of the FDIC, 12 CFR 337.6(a)(5)).

 



--------------------------------------------------------------------------------



 



Fair Market Value shall mean, with regard to the Owned Real Estate and the
Leasehold Estate, the price in terms of money which it will bring, free and
clear of all indebtedness and, in the case of the Leasehold Estate, subject to
all of the terms of the Lease creating such Leasehold Estate, if exposed to the
open market, allowing a reasonable time to find a purchaser, who buys with the
intention of using the Owned Real Estate or the Leasehold Estate for conducting
the business of banking.
Federal Funds Rate shall mean the “near closing bid” federal funds rate
published in the Wall Street Journal on the first business day following the
Closing.
Knowledge shall mean, with regard to Article X hereof, the actual present
knowledge as of the date hereof, without further investigation, of any Vice
President in KeyCorp’s Corporate Real Estate Group and, with regard to
Sections 3.01(j) and 5.01 hereof, the actual present knowledge as of the date
hereof, without further investigation, of any officer that holds the title of
Senior Vice President or above of Seller and has responsibility with respect to
the operations conducted at the Branches.
Mediator shall mean the firm of Deloitte & Touche LLP.
Permitted Exceptions shall mean, with respect to the Owned Real Estate or the
Leasehold Estate, (a) those standard printed exceptions appearing as Schedule B
items in a standard American Land Title Association (“ALTA”) owner’s or
leasehold title insurance policy, as the case may be, (provided, however, that
if Purchaser elects to obtain a survey as to any of the Owned Real Estate or
Leasehold Estate, the Permitted Exceptions for such Owned Real Estate or
Leasehold Estate shall not include the standard exception for matters that would
be disclosed by a survey, but shall include specific exceptions, if any,
disclosed by such survey provided that such specific exceptions are otherwise
included in the definition of Permitted Exceptions), (b) statutory liens for
current real estate taxes or assessments, both general and special, not yet due,
or if due not yet delinquent, or the validity of which is being contested in
good faith by appropriate proceedings; (c) all zoning laws and rulings,
easements, rights of way, and restrictions of record; (d) such other liens,
imperfections in title, charges, easements, restrictions, and encumbrances (but
in all cases excluding those which secure borrowed money) which individually and
in the aggregate are not material in character, amount, or extent, or do not
materially detract from the value of, or materially interfere with, the present
use of, any Owned Real Estate or any Leasehold Estate subject thereto or
affected thereby; (e) any exceptions to title arising from the action, inaction,
or status of Purchaser; and (f) such other exceptions as are approved in writing
by Purchaser.
Regulatory Approvals shall mean all approvals, permits, authorizations, waivers,
or consents of governmental agencies or authorities necessary or appropriate to
permit consummation of the transaction contemplated hereby.

 



--------------------------------------------------------------------------------



 



BRANCH PURCHASE AND ASSUMPTION AGREEMENT
This Branch Purchase and Assumption Agreement (“Agreement”), dated as of
April 10, 1997, is made by and between KeyBank National Association, a national
banking association (“Seller”), and Lorain National Bank, a national banking
association (“Purchaser”). Certain definitions used herein are set forth in the
Index of Definitions of this Agreement.
In consideration of the mutual promises hereinafter contained and other good and
valuable consideration, Seller and Purchaser hereby agree as follows:
ARTICLE I
The Transaction
     1.01 The Transaction. Subject to the terms and conditions set forth in this
Agreement, at the Closing, (a) Purchaser shall purchase the Assets and shall
assume the Liabilities, and Seller shall assign, transfer, convey, and deliver
to Purchaser, free and clear of all Encumbrances, all of Seller’s right, title
and interest in and to such Assets and such Liabilities and (b) Purchaser shall
assume and thereafter honor and fully and timely pay, perform and discharge all
of Seller’s obligations and liabilities of every type and character relating to
the Assets and Liabilities. Purchaser understands and agrees that it is
purchasing only the Assets (and assuming only the Liabilities) specified in this
Agreement and, except as may be expressly provided for in this Agreement,
Purchaser has no interest in, right to, or obligations relating to any other
business relationship which Seller may have with any customer of any of the
Branches.
     1.02 Assets and Liabilities Purchased and Assumed.
          (a) Assets. For purposes of this Agreement, “Assets” shall mean:
(i) all real property owned by Seller on which Branches are located, including
all of Seller’s rights in and to all improvements thereon (“Owned Real Estate”)
and all leasehold estates held by Seller (“Leasehold Estate”) in and to any real
estate on which any of the Branches is situated, including all of Seller’s
rights in and to all improvements thereon (“Leased Real Estate”);
(ii) all furniture, fixtures and equipment that are located n or necessary for
the conduct of business in the ordinary course at any Branch (including
Automated Teller Machines (“ATMs”), if any, and branch teller and platform
automation equipment, if any);
(iii) safe deposit agreements relating to safe deposit boxes located at the
Branches;
(iv) all loans (exclusive of any reserve for possible loan losses) that are
attributable to the Branches, including all loans made in the ordinary course of
business consistent with Seller’s credit standards between the date of this
Agreement and the Closing, including all documents executed or delivered in
connection with any loan and any and all collateral relating to any such loan
and all rights in relation thereto

 



--------------------------------------------------------------------------------



 



attributable to the Branches at the Closing (the “Loans”) (unless the Loans are
rejected by Purchaser pursuant to Section 1.08(b) hereof);
(v) all rights of Seller under any service or similar contracts in effect as of
the Closing Date with non-affiliated third-party service providers which relate
solely to the operations of the Branches to the extent such contracts are
assignable;
(vi) all cash on hand (i.e., all petty cash, vault cash, teller cash, ATM cash,
and prepaid postage) at the Branches as of the Closing; and
(vii) all prepaid expenses identified as an asset on the final closing
statement.

  (b)   Liabilities. For purposes of this Agreement, “Liabilities” shall mean
all of Seller’s obligations and liabilities of every type and character relating
to all deposit accounts, including accrued interest, which are reflected on the
books of Seller as of the Closing and are attributable to the Branches,
including, without limitation, all passbook accounts, statement savings
accounts, checking, Money Market and NOW accounts, certificates of deposit,
individual retirement accounts, simplified employee pension accounts, saving
incentive match plan for employees accounts, Keogh accounts, and repurchase
agreements except for the Excluded Deposits (the “Assumed Deposits”).
Liabilities shall also include:

(i) all obligations due under any service or similar contracts, in effect at the
Closing, relating to the operations of the Branches, to the extent such
contracts are included in 1.02(a)(v);
(ii) all of Seller’s obligations and liabilities, arising from and after the
Closing Date, to the extent attributable to the Assets and the Assumed Deposits;
and
(iii) all accrued and unpaid expenses identified as a liability on the final
closing statement.
     1.03 Preliminary Closing Statement and Payment.

 



--------------------------------------------------------------------------------



 



  (a)   Preliminary Closing Statement. Not less than five (5) days prior to the
Closing Date, Seller shall deliver to Purchaser a proposed preliminary closing
statement, in the form of Schedule B to this Agreement, completed as at a date
mutually agreed to by the parties. The parties shall agree upon the preliminary
closing statement before the Closing Date, and it shall be the basis of a
preliminary payment to be made to Purchaser’s account, or to Seller’s account,
as the case may be, on the Closing Date (the “Preliminary Payment”).     (b)  
Preliminary Payment. Subject to the terms and conditions hereof, at the Closing,
Seller shall wire transfer to Purchaser immediately available funds equal to:
(i) the sum of (A) the amount of the Assumed Deposits (including accrued and
unpaid interest thereon) reflected on the preliminary closing statement and
(B) the amount of all accrued and unpaid expenses reflected as a liability on
the preliminary closing statement; less (ii) an amount equal to the sum of:
(A) X.X% of the Assumed Deposits based on a 30-day average prior to Closing;
(provided, however, that for purposes of this Section 1.03(b)(ii)(A), “Assumed
Deposits” shall not be deemed to include (1) any public funds or (2) any amounts
relating to repurchase agreements); (B) the amount of cash on hand at the
Branches as of the Closing; the Agreed Value of all furniture, fixtures, and
equipment constituting part of the Assets; (D) the Agreed Value of the Owned
Real Estate and the Leased Real Estate; (E) the amount of all prepaid expenses
of Seller as reflected as an asset on the preliminary closing statement; (F) the
Net Book Value of all Loans, plus accrued and unpaid interest thereon as
reflected on the preliminary closing statement; and (G) the amount of estimated
sales taxes, if any, to be paid by Purchaser in connection with the transaction
contemplated hereby.     (c)   Purchaser Payment. In the event that the amount
equal to subclause (b)(ii) above exceeds the amount equal to subclause (b)(i)
above, the amount of such excess shall constitute an amount due from Purchaser
to Seller and shall be paid to Seller at the Closing.

     1.04 Final Closing Statement and Adjustment Payment. Not more

 



--------------------------------------------------------------------------------



 



than fifteen (15) days after the Closing Date, Seller shall provide Purchaser
with a proposed final closing statement, which shall be calculated as of the
Closing Date and the parties shall promptly agree upon the final closing
statement. The final closing statement shall be in a form consistent with the
preliminary closing statement. On the first business day after Purchaser agrees
to the final closing statement or Seller is notified of any determination as to
the final closing statement under Section 1.05 below, Seller shall wire transfer
to Purchaser (or Purchaser shall wire transfer to Seller, as the case may be) in
immediately available funds an amount equal to the amount by which the final
payment reflected on the final closing statement indicates an amount in excess
of (or any amount less than) the Preliminary Payment paid at Closing (the
“Adjustment Payment”), plus interest, at a rate per annum equal to the Federal
Funds Rate.
     1.05 Disputes and Mediation; Payment of Fees. If Purchaser disagrees with
the final closing statement, then Purchaser shall contact Seller and Purchaser
and Seller shall cooperate to resolve the matters in dispute. If the parties are
unable to agree on a final closing statement, then Purchaser or Seller may
submit the matter to the Mediator which shall determine all disputed portions of
the final closing statement; provided, however, that if the fees of the Mediator
as estimated by the Mediator would exceed 50% of the net amount in dispute, the
parties agree that such firm will not be engaged by either party and that such
net amount in dispute will be equally apportioned between Seller and Purchaser.
The parties shall each pay one-half of the fees and expenses of the Mediator.
The final closing statement, as agreed upon by the parties and/or determined
under this subsection, shall be final and binding upon the parties.
     1.06 Proration of Certain Expenses. All prepaid expenses and all accrued
and unpaid expenses shall be prorated between Purchaser and Seller as of the
Closing Date; provided, however, that (I) all property Taxes as to the Owned
Real Estate shall be prorated on the basis of the most recently certified tax
duplicate and rates; (ii) all real property taxes and other expenses or charges
required to be paid by Seller as tenant
under any lease pursuant to which Seller leases any of the Leased Real Property
(“Lease”) shall be prorated based upon amounts paid by Seller

 



--------------------------------------------------------------------------------



 



during the current lease year as to any period that includes but extends after
the Closing Date; (iii) all utility payments paid (excluding any such payment
paid by Seller to a landlord, which shall be covered by clause (ii) hereof)
shall be prorated on the basis of the best information available at the Closing
Date. All security deposits under any Lease, together with any accrued but
unpaid interest payable thereon, shall be credited to Seller. All prepaid
expenses that are allocable to Purchaser hereunder shall appear as an asset on
the preliminary or final closing statement. To the extent that expenses
allocable to Seller hereunder have been accrued and not paid by Seller prior to
the Closing Date, they shall appear as a liability on the preliminary or final
closing statement. There shall be no post-closing adjustment for any of the
foregoing.
     1.07 Allocation and Reimbursement of Real Estate Expenses. All expenses
attributable to the Owned Real Estate and the Leasehold Estate incurred in
connection with the acquisition of the Branches by Purchaser shall be allocated
to and solely borne by Purchaser except for standard title insurance commitment
fees and title examination fees for the Owned Real Estate which shall be paid by
Seller.
     1.08 Loans.

  (a)   Loan Information. Prior to the date hereof, Seller provided to Purchaser
certain information relating to the Loans to be transferred to Purchaser, which
included, among other data, summary information relating to loan delinquencies.
    (b)   Opportunity to Review and Reject Loans. Following the date hereof,
Purchaser shall be provided with the opportunity to conduct a limited due
diligence review of the Loans for the purpose of determining whether Purchaser
desires to purchase the Loans in their entirety. Purchaser shall complete such
due diligence review within a period of fourteen (14) days after the date upon
which Purchaser is first provided access to documentation relating to the Loans.
Within seven (7) days following the end of the fourteen (14) day period referred
to in the immediately preceding sentence, Purchaser shall notify Seller as to
whether Purchaser shall accept or reject the Loans, provided however, that
Purchaser shall only be permitted to accept or reject all of the Loans other
than overdraft lines directly attributable to the Assumed Deposits. In the event
that Purchaser notifies Seller that it intends to reject the Loans, the payment
under Section 1.03(b) shall be calculated without giving effect to any amounts
described in (F) thereunder.

 



--------------------------------------------------------------------------------



 



  (c)   Loan Documentation. Seller shall indemnify Purchaser for any and all
losses which arise as a direct result of the failure of Seller to have delivered
to Purchaser all necessary documentation with respect to any Loan, provided,
however, that Seller shall not be obligated to indemnify Purchaser pursuant to
this Section 1.08(c) in the event that Purchaser shall not have notified Seller
of the missing documentation within sixty (60) days following the Closing. For
purposes of this provision, a “loss” shall mean a loss of the principal balance
of the affected Loan outstanding as of the Closing Date and any interest accrued
thereon.

     1.09 Successor Custodian. Effective at the Closing, Seller hereby appoints
Purchaser as the successor custodian to Seller under the Liabilities consisting
of individual retirement accounts, simplified employee pension accounts, saving
incentive match plan for employee accounts, and Keogh accounts and Purchaser
hereby accepts from Seller the appointment to serve in such capacity from and
after the Closing Date.
ARTICLE II
Obligations of the Parties Prior to the Closing Date
     2.01 Covenants of Seller. Seller hereby covenants to Purchaser that, from
the date hereof until the Closing Date or by such earlier time as may be
specified in this Agreement, it will do or cause the following to occur:

  (a)   Operation of Branches. Seller shall continue to operate and maintain the
Branches in a manner consistent with its customary practices and in a condition
substantially the same as exists on the date hereof (ordinary wear and tear and
casualty excepted).     (b)   Information Concerning Branches. Seller shall use
its reasonable efforts to furnish Purchaser, its agents, or representatives
reasonable access to, and permit Purchaser to make or cause to be made such
reasonable investigation of, information and materials relating to the financial
and physical condition of the Branches as Purchaser reasonably deems necessary
or advisable; provided, further, that nothing in this Section 2.01(b) shall be
deemed to require Seller to breach any obligation of confidentiality or to
reveal any proprietary information, trade secrets, or marketing or strategic
plans.

 



--------------------------------------------------------------------------------



 



  (c)   Creation of Encumbrances. Seller shall not voluntarily create any
Encumbrances affecting the Owned Real Estate.     (d)   Insurance. Seller will
maintain in effect until and including the Closing Date all casualty and public
liability policies relating to the Branches and maintained by Seller on the date
hereof or procure comparable replacement policies and maintain such replacement
policies in effect until and including the Closing Date.     (e)   Right to
Intervene. In the event that any claim, protest, suit or other proceeding is
instituted against Purchaser under this Agreement, Seller shall have the right,
at its discretion and expense, to intervene in such litigation, and Purchaser
hereby
consents to such intervention.     (f)   Retention of Certain Assets. Seller
shall retain all Assets as to which it has received notification pursuant to
Section 2.02(c) hereof and the Book Value of such Assets shall not be included
in the calculation of the Preliminary Payment or the Adjustment Payment.

     2.02 Covenants of Purchaser. Purchaser hereby covenants to Seller that,
from the date hereof until the Closing Date or by such earlier time as may be
specified in this Agreement, it will do or cause the following to occur:

  (a)   Certain Applications. Not later than twenty-one (21) days after the date
hereof, Purchaser shall prepare and submit for filing, at no expense to Seller,
applications to all regulatory agencies required by Purchaser to obtain the
Regulatory Approvals. Purchaser shall promptly deliver to Seller a copy of such
applications and any supplement, amendment, or item of additional information in
connection therewith. Purchaser shall also promptly deliver to Seller a copy of
each material notice, order, opinion, approval or denial and other item of
correspondence received by Purchaser from the regulatory agencies and shall keep
Seller promptly informed of developments and progress with respect to such
matters. Purchaser hereby

 



--------------------------------------------------------------------------------



 



      represents that it knows of no reason why it should not obtain all
Regulatory Approvals in a timely manner.     (b)   Real Estate Lease Consents.
In connection with the consent and release noted in Section 2.03 hereof,
Purchaser shall provide to Seller within five (5) days after the date hereof
current financial information concerning Purchaser for Seller’s transmittal to
the landlord under each Lease and shall provide promptly to Seller any other
information requested by such landlord.     (c)   Notice Regarding Certain
Assets. In connection with the branch teller and platform automation equipment
described in Section 1.02(a)(ii) hereof, Purchaser shall notify Seller, in
writing, within forty-five (45) days of the date hereof, of any such Assets that
Purchaser shall not purchase.

     2.03 Covenants of Both Parties. Seller hereby covenants to Purchaser, and
Purchaser hereby covenants to Seller, that, from the date hereof until the
Closing, such party shall cooperate fully in obtaining, and make all reasonable
efforts to obtain, any third party consents which are required to consummate the
transaction contemplated by this Agreement, including, without limitation,
(a) an estoppel certificate of each landlord in the form attached hereto as
Schedule G, if the landlord agrees to execute such estoppel certificate, (b) the
written consent of each landlord under a Lease to the assignment and assumption
by Purchaser of such Lease or, if the landlord does not so consent, and if such
consent is necessary to validly effect such assignment or assumption or
sublease, to a sublease of the premises demised by such Lease, and (c) in either
case, the release of Seller from all obligations and liabilities under any such
Lease from and after the Closing Date (provided, however, that this Section 2.03
shall not obligate Seller to make any payment or to execute any indemnification
or guaranty or other similar instrument which would render Seller liable for any
obligations, liabilities or duties of Purchaser arising out of such Lease from
and after the Closing Date). Each of Seller and Purchaser also hereby covenant
to the other that it shall cooperate fully in promptly selecting an Appraiser
and shall make all reasonable efforts to obtain an Appraisal of the Owned Real
Property and the Leasehold Estate within thirty (30) days of the date hereof.

 



--------------------------------------------------------------------------------



 



     2.04 Seller’s and Purchaser’s Rights and Obligations Regarding Title
Matters.

  (a)   Title Commitments. Seller, at its sole expense, shall deliver to
Purchaser not later than thirty (30) days after the date hereof, with respect to
the Owned Real Estate, title commitments for issuance of ALTA Owner’s Policies
of Title Insurance (collectively, the “Title Commitments” and individually, a  
      Title Commitment”) issued not earlier than thirty (30) days prior to the
execution of this Agreement and issued by a title insurance company authorized
to do business in the state in which the Owned Real Estate is located designated
by Seller (the “Title Company”).     (b)   Surveys. For thirty (30) days from
the date hereof, Purchaser shall have the right, but not the obligation, to
obtain, at Purchaser’s sole cost and expense, (i) surveys as to any or all of
the Owned Real Estate or the Leasehold Estate and (ii) title commitments for
issuance of ALTA Leasehold Policies of Title Insurance as to the Leasehold
Estate from the Title Company (“Leasehold Title Commitment”). Purchaser shall
cause a true and complete copy of each survey to be promptly delivered to Seller
and to the Title Company. Purchaser shall cause a true and complete copy of each
Leasehold Title Commitment to be promptly delivered to Seller.     (c)   Title
Defects. (i) Ten (10) days after receipt by Purchaser of an original Title
Commitment or any survey or Leasehold Title Commitment obtained pursuant to
Section 2.04(b) hereof, Purchaser shall give Seller and the Title Company
written notice of any defect(s) disclosed in such Title Commitment, survey or
Leasehold Title Commitment that: (w) is (are) not included in the exceptions
specifically identified on the Title Commitment or Leasehold Title Commitment;
(x) is(are) not included in clauses (a)-(d) of the definition of Permitted
Exceptions related to the applicable Owned Real Estate or Leased Real Estate;
(y) that materially adversely affect(s) the business of the Branch situated upon
such Owned Real Estate or Leased Real

 



--------------------------------------------------------------------------------



 



      Estate; and (z) which Purchaser does not approve. Failure of Purchaser to
provide such notice on a timely basis shall constitute a waiver by Purchaser of
any matter(s) disclosed in such Title Commitment, survey or Leasehold Title
Commitment and thereupon such matter(s) shall be deemed included in clause (b)
of the definition of Permitted Exceptions set forth in this Agreement.     (ii)
  If the notice referred to in (i) above is timely given by Purchaser, Seller
shall, within ten (10) days of such notice, notify Purchaser and the Title
Company as to whether Seller shall cure or remove any defect(s). Following
Seller’s notice to Purchaser and the Title Company that Seller elects not to
cure any defect(s), Purchaser must elect, within five (5) days, as its sole
remedy hereunder with respect to such defect(s), to terminate this Agreement as
to the Assets and Liabilities attributable to the Branch situated upon the
affected Owned Real Estate and/or Leased Real Estate. Purchaser’s failure to
make such an election shall be deemed to be a waiver of such defect(s) and such
defect(s) shall be included in the Permitted Exceptions and shown as Permitted
Exceptions in the deed and the title policy relating to such Owned Real Estate
or Leasehold Estate.     (iii)   Seller shall cause the Title Company to update
the Title Commitments and Purchaser may, at its sole cost and expense, cause the
Title Company to update Leasehold Title Commitments, as of the business day
prior to the Closing Date. In the event that the updated Title Commitment or
Leasehold Title Commitment as to any Owned Real Estate or Leasehold Estate
discloses any defect(s) not included in the original Title Commitment, survey or
Leasehold Title Commitment, the procedure set forth in (ii) above shall apply.

ARTICLE III
Representations and Warranties
     3.01 Representations and Warranties of Seller. Seller represents and
warrants to Purchaser as follows:

 



--------------------------------------------------------------------------------



 



  (a)   Corporate Organization and Authority. Seller is a national banking
association duly organized, validly existing, and in good standing under the
laws of the United States of America with corporate power to carry on its
business as presently conducted at the Branches. Seller is an insured bank, as
defined in the Federal Deposit Insurance Act and applicable regulations
thereunder (“FDIA”). Seller is a member of the Bank Insurance Fund of the FDIC
(“BIF”) and pays deposit insurance assessments to BIF and the Savings
Association Insurance Fund. Seller is in compliance in all material respects
with all applicable fair lending laws, rules and regulations, including without
limitation the Community Reinvestment Act of 1977, as amended. Seller has all
requisite corporate power and authority and has taken all corporate action
necessary to execute and deliver this Agreement and to consummate the
transaction contemplated hereby, and this Agreement is a valid and binding
obligation of Seller in accordance with its terms subject, as to enforcement, to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditor’s rights
generally, whether applied at law or equity, and to general equity principals.  
  (b)   Effective Agreement. Subject to the receipt of any and all Regulatory
Approvals and required third party consents, the execution, delivery, and
performance of this Agreement by Seller and the consummation of the transaction
contemplated hereby, will not conflict with, result in the breach of, constitute
a violation or default, result in the acceleration of payment or other
obligations, or create an Encumbrance, under any of the provisions of the
Charter or By-Laws of Seller, under any judgment, decree, or order, under any
law, rule, or regulation of any government or agency thereof, or under any
material contract or instrument to which Seller is subject, where such conflict,
breach, violation, default, acceleration, or Encumbrance would have a material
adverse effect on the business of any Branch or Seller’s ability to perform its
obligations hereunder.     (c)   Individual Retirement Accounts. The Individual
Retirement Custodial Account Agreement (i.e. Internal Revenue Service Model Form
5305-A with certain supplementary provisions) used at the Branches materially
meets the criteria for the establishment of an “individual retirement account”
as specified in Section

 



--------------------------------------------------------------------------------



 



      408(a) of the Code in all material respects.   (d)   Simplified Employee
Pension Accounts. The Simplified Employee Pension — Individual Retirement
Account Agreement (i.e. Internal Revenue Service Model Form 5305-SEp with
certain supplementary provisions) and the Salary Reduction and Other Elective
Simplified Employee Pension — Individual Retirement Account Agreement (i.e.
Internal Revenue Service Model Form 5305A-SEP with certain supplementary
provisions) used at the Branches materially meets the criteria for the
establishment of a “simplified employee pension” as specified in Section 408(k)
of the Code in all material respects.     (e)   Saving Incentive Match Plan for
Employees Accounts. The Saving Incentive Match Plan for Employees of Small
Employers Agreement (i.e. Internal Revenue Service Model Form 5305-SIMPLE with
certain supplementary provisions) used at the Branches materially meets the
criteria for the establishment of a “saving incentive match plan for employees”
as specified in Section 408(p) of the Code in all material respects.     (f)  
Keogh Accounts. The custodial agreement for the retirement plan for
self-employed individuals used at the Branches materially meets the criteria for
the establishment of a “Keogh plan” as specified in Section 401(a) and Section
401(c) of the Code in all material respects.     (g)   No Broker. No broker or
finder, or other party or agent performing similar functions, has been retained
by Seller or is entitled to be paid based upon any agreements, arrangements, or
understandings made by Seller in connection with the transaction contemplated
hereby, and no brokerage fee or other commission has been agreed to be paid by
Seller on account of such transaction.     (h)   Environmental. Seller makes the
representations and warranties to Purchaser set forth in Section 10.01 hereof.  
  (i)   Assets. The fixed Assets material to the operations of each of the
Branches are in adequate working condition for the conduct
of the business at each of the Branches currently conducted by Seller except for
ordinary wear and tear.

 



--------------------------------------------------------------------------------



 



  (j)   Deposits. All of the Assumed Deposits have been administered and, to
Seller’s knowledge, originated, in material compliance with the documents
governing the relevant type of deposit account and all applicable laws. The
Assumed Deposits are insured by the Bank Insurance Fund or the Savings
Association Insurance Fund of the FDIC up to the current applicable maximum
limits, and no action is pending or, to Seller’s knowledge, threatened by the
FDIC with respect to the termination of such insurance.     (k)   Limitation of
Warranties. Except as otherwise specifically provided for in this Agreement,
Seller makes no representations or warranties whatsoever with respect to the
Assets or the Liabilities, express or implied, including, without limitation,
any warranties with respect to merchantability, fitness, title, enforceability,
collectibility, documentation or freedom from liens or encumbrances (in whole or
in part).

     3.02 Representations and Warranties of Purchaser. Purchaser represents and
warrants to Seller as follows:

  (a)   Corporate Organization, Authority and Compliance. Purchaser is a
national bank duly organized, validly existing, and in good standing under the
laws of the United States of America with corporate power to own its properties
and to carry on its business as presently conducted, except where the failure of
Purchaser to have such corporate power would not have a material adverse effect
on the ability of Purchaser to perform its obligations hereunder. Purchaser is
an insured bank, as defined in the FDIA. Purchaser has all requisite corporate
power and authority and has taken all corporate action necessary to execute and
deliver this Agreement and to consummate the transaction contemplated hereby,
and this Agreement is a valid and binding obligation of Purchaser in accordance
with its terms subject, as to enforcement, to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditor’s rights generally, whether applied at law or
equity, and to general equity principals. Purchaser is in compliance with all
applicable fair lending laws, rules and regulations including but not limited to
the Community Reinvestment Act of 1977, as

 



--------------------------------------------------------------------------------



 



      amended.   (b)   Effective Agreement. Subject to the receipt of any and
all Regulatory Approvals and required third party consents, the execution,
delivery, and performance of this Agreement by Purchaser and the consummation of
the transaction contemplated hereby, will not conflict with, result in the
breach of, constitute a violation or default, result in the acceleration of
payment or other obligations, or create an Encumbrance, under any of the
provisions of the Articles of Association or By-Laws of Purchaser, under any
judgment, decree, or order, under any law, rule, or regulation of any government
or agency thereof, or under any material contract or instrument to which
Purchaser is subject, where such conflict, breach, violation, default,
acceleration, or lien would have a material adverse effect on Purchaser’s
ability to perform its obligations hereunder.     (c)   No Broker. No broker or
finder, or other party or agent performing similar functions, except Austin
Associates, Inc., has been retained by Purchaser or is entitled to be paid based
upon any agreements, arrangements, or understandings made by Purchaser in
connection with the transaction contemplated hereby, and no brokerage fee or
other commission has been agreed to be paid by Purchaser on account of such
transaction.     (d)   Regulatory Matters. (i) Except as previously disclosed in
writing to Seller, there are no pending, or, to Purchaser’s knowledge,
threatened or contemplated, disputes or controversies (including any written
order, decree, agreement or memorandum of understanding, or Commitment Letter or
similar submission) with, to or between Purchaser and any federal, state or
local governmental agency or authority that, individually or in the aggregate,
would have a material adverse effect on Purchaser’s ability to perform any of
its obligations hereunder.

(ii) Purchaser is, and on a pro forma basis giving effect to the transaction
contemplated hereby will be, (A) at least “well capitalized”, as defined for
purposes of the FDIA, and (B) in compliance with all capital requirements,
standards and ratios required by each state or federal bank regulator with
jurisdiction over Purchaser, including, without limitation, any such higher
requirements, standard or ratio as shall apply to

 



--------------------------------------------------------------------------------



 



institutions engaging in the acquisition of insured institution deposits, assets
or branches, and no such regulator is likely to, or has indicated that it will,
condition any of the Regulatory Approvals upon an increase in Purchaser’s
capital or compliance with any capital requirements, standard or ratio.
(iii) Purchaser has no knowledge that it will be required to divest deposit
liabilities, branches, loans or any business or line of business as a condition
to the receipt of any of the Regulatory Approvals.
(iv) Each of the subsidiaries or affiliates of Purchaser that is an insured
depository institution was rated “Outstanding” following its most recent
Community Reinvestment Act examination by the regulatory agency responsible for
its supervision. Purchaser has received no notice of and has no knowledge of any
planned or threatened objection by any community group to the transactions
contemplated hereby.

  (e)   Financing Available. Purchaser’s ability to consummate the transactions
contemplated by this Agreement is not contingent on raising any equity capital,
obtaining specific financing thereof, obtaining the consent of any lender or any
other matter.

     3.03 Survivability; No Indemnification. The representations and warranties
of Seller and Purchaser contained or referred to in this Agreement or in any
certificate, schedule, or other instrument delivered or to be delivered pursuant
to this Agreement shall not survive beyond the Closing and neither Seller nor
Purchaser shall have any obligation whatsoever after the Closing to indemnify,
defend, or hold the other harmless for any loss, cost, charge, liability or
expense arising as a result of the inaccuracy or breach of any such
representation or warranty. Nothing in this provision shall affect the rights
and obligations of the parties provided for in Sections 1.08(c), 4.02(a), 6.03
and 10.02 hereof.
ARTICLE IV
Employee Benefits
     4.01 List of Branch Employees; Handbook. Names of all employees (including
full and part-time employees, employees on short term disability and employees
on leave of absence and excluding employees on long-term disability) employed by
the Seller and assigned to the Branches

 



--------------------------------------------------------------------------------



 



as of the date hereof (the “Branch Employees”), and, as to each Branch Employee,
such employee’s date of hire and current compensation are listed on attached
Schedule C. At least ten days prior to the Closing Date, Seller shall update
Schedule C to a date within 15 days prior to the Closing Date.
     4.02 Actions to be Taken by Purchaser with Respect to Branch Employees.
Purchaser covenants to Seller that it will do or cause the
following to occur:

  (a)   Offer of Employment. Seller shall make available and Purchaser shall
hire, as of the Closing Date, all Branch Employees, at salaries, or at base
wages, not less than the current salaries or base wages paid to such Branch
Employees as of the Closing Date. Purchaser shall be responsible for all
obligations (including any obligation to provide notices) or liabilities, if
any, which may arise in connection with any Branch Employee under the Workers
Adjustment and Retraining Notification Act (the “WARN Act”) and Purchaser shall
indemnify Seller for any and all losses which Seller may incur under the WARN
Act in connection with any Branch Employee due to actions taken by Purchaser.  
  (b)   Employee Benefits. All Branch Employees shall be eligible to participate
in Purchaser’s employee benefit plans and fringe benefit plans (including,
without limitation, pension and profit sharing plans, retirement income and post
retirement welfare benefits, health insurance benefits (medical and dental),
disability, life and accident insurance, sickness benefit, vacation, employees’
loans, and banking privileges) on the same basis as such plans and benefits
exist and are offered to employees of Purchaser with comparable positions with
Purchaser. Purchaser shall credit such Branch Employees for their length of
service with Seller, its predecessors, or its affiliates, for all purposes under
each employee benefit and fringe benefit plan to be provided by Purchaser to
such Branch Employees and for purposes of vesting and eligibility (but not for
purposes of benefit accrual) under any pension benefit plan as defined in
Section 3(2) of ERISA.     (c)   Credited Sickness Days. If Purchaser offers a
salary continuation or similar program for employees unable to work for medical
reasons, the Branch Employees shall be credited under any program of Purchaser
with at least the number of sickness

 



--------------------------------------------------------------------------------



 



      and/or personal benefit days accrued under Seller’s program at the Closing
Date. After the Closing Date, the Branch Employees shall accrue additional
sickness and/or personal benefit days in accordance with the terms of
Purchaser’s program.     (d)   Pre-existing Condition. Purchaser agrees that any
pre-existing condition clause in any of Purchaser’s health or disability
insurance coverage shall not be applicable to the Branch Employees or their
dependents.     (e)   Severance Pay. Seller’s severance policy is attached
hereto as Schedule D. Effective as of the Closing Date, Purchaser shall assume
liability for all severance benefits payable to any Branch Employee who is
terminated by Purchaser after the Closing Date. For a period of one (1) year
following the Closing Date, Purchaser shall provide such benefit pursuant to
individual separation pay agreements entered into with each Branch Employee on
terms and conditions consistent in all respects with Seller’s severance policy
(provided, however, that for purposes of determining whether the terms of
Purchaser’s separation pay agreements are consistent with Seller’s severance
policy (i) the second sentence of Section 2.11 of Seller’s severance policy
shall be read exactly as such sentence is currently contained therein, except
that for purposes of determining whether a position is comparable, the reference
to a reduction in a Branch Employee’s Base Weekly Salary (as defined under
Seller’s severance policy) shall be revised to require a 12% or greater
reduction, as compared to 10% or greater reduction and (ii) references to
certain types of benefits to be paid in addition to the separation pay benefit
to be provided in accordance with the Separation Pay Schedule included in
Section 3.3(c) shall refer to those benefits offered to current employees of the
Purchaser), and Purchaser shall compute severance benefits by giving all Branch
Employees full credit for all years of service with Seller, its affiliates, and
predecessors, in accordance with Section 4.02(b). After the initial one-year
period, Purchaser shall provide Branch Employees with severance benefits in
accordance with Purchaser’s severance policy, if any, in accordance with their
years of service as credited under this Agreement.

 



--------------------------------------------------------------------------------



 



  (f)   Successor Employer. Purchaser agrees it will qualify as a successor
employer of Branch Employees for withholding tax
purposes.     (g)   Payment of Claims. Purchaser assumes responsibility for (I)
payment of any medical, dental, health and disability claims incurred by Branch
Employees on or after the Closing Date and (ii) Continuation Coverage (as
defined in Section 4.03(d) below) to any Branch Employee (and each Branch
Employee’s qualified beneficiaries) whose qualifying event occurs on or after
the Closing Date.

     4.03 Actions to be Taken by Seller with Respect to Branch Employees. Seller
covenants to Purchaser that it will do or cause the following to occur:

  (a)   Accrued Benefits. Seller agrees to remain responsible for the payment of
all accrued benefits to such Branch Employees who are participants or retirees
in accordance with the terms of Seller’s retirement income plans. Purchaser
shall not at any time assume any liability for the benefits of any active or any
terminated, vested, or retired participants whose benefit accrued prior to the
Closing Date under Seller’s retirement income plans.     (b)   Payment of
Claims. Seller shall retain the responsibility for payment of all medical,
dental, health and disability claims incurred by a Branch Employee prior to the
Closing Date, and Purchaser shall not assume any liability with respect to such
claims.     (c)   Continuation Coverage. Seller shall be responsible for
providing any Branch Employee whose “qualifying event,” within the meaning of
Section 4980B(f) of the Code, occurs prior to the Closing Date (and such Branch
Employee’s “qualified beneficiaries” within the meaning of Section 4980B(g) of
the Code) with the continuation of group health coverage required by
Section 4980B(f) of the Code (“Continuation Coverage”) under the terms of the
health plan maintained by Seller.     (d)   Retired or Terminated Branch
Employees. Seller agrees that it shall retain, consistent with its normal
employment practices, all liability and obligation, if any (including, without

 



--------------------------------------------------------------------------------



 



      limitation, the liability and obligation for all wages, salary, vacation
pay and unemployment, medical, dental, health and disability benefits), for
those former employees of the Branches who retired or terminated employment
prior to the Closing Date, but shall in all other instances cease to have any
liability for Branch Employees with regard to the foregoing provisions on or
after the Closing Date, except as otherwise required by law.

     4.04 Seller’s Pension and Savings Plan. On and after the Closing Date,
Seller shall vest all of the Branch Employees in the KeyCorp Cash Balance
Pension Plan (“Seller’s Pension Plan”) and the KeyCorp 401(K) Savings Plan
(“Seller’s Savings Plan”).
ARTICLE V
Tax Matters
     5.01 Deposit Accounts Documentation. To Seller’s Knowledge, with respect to
the Assumed Deposits, Seller is in compliance with the law and IRS regulations
relative to obtaining from depositors executed IRS Forms W-8 and W-9 or is
back-up withholding on the applicable account.
     5.02 Assistance and Cooperation; Tax Matters. After the Closing Date, each
of Seller and Purchaser shall, with respect to the Assets or income therefrom,
the Assumed Deposits or payments in respect thereof, or the operation of the
Branches:

  (a)   Tax Information. Make available to the other and, subject to
attorney-client privilege, to any taxing authority as reasonably requested all
relevant information, records, and documents relating to taxes.     (b)   Audits
and Assessments. Provide timely notice to the other party in writing of any
pending or proposed tax audits (with copies of all relevant correspondence
received from any taxing authority in connection with any tax audit or
information request) or assessments for taxable periods for which the other
party may have a liability.

     The party requesting assistance or cooperation shall bear the other party’s
reasonable out-of-pocket expenses in complying with such request to the extent
that those expenses are attributable to fees and other costs of unaffiliated
third-party service providers.
ARTICLE VI
Conditions Precedent to Closing

 



--------------------------------------------------------------------------------



 



     6.01 Conditions to Both Parties’ Obligations. The obligations of each party
to consummate the transaction contemplated hereby are subject to the
satisfaction, or the waiver by such party to the extent permitted, of each of
the following conditions at or prior to the Closing:

  (a)   Prior Regulatory Approval of the Transaction Contemplated Hereby. All
filings and registrations with, and notifications to, all federal and state
authorities required for consummation of the transaction contemplated hereby and
Purchaser’s operation of the Branches shall have been made, all Regulatory
Approvals shall have been received and shall be in full force and effect, and
all applicable waiting periods shall have passed. A Regulatory Approval will be
deemed to have been received, and the condition to closing set forth in this
Section 6.01 shall be deemed to have been met notwithstanding the fact that such
Regulatory Approval requires Purchaser to effect any divestiture of any of the
Branches.     (b)   Representations and Warranties. The representations and
warranties of the other party set forth in this Agreement shall be true and
correct in all material respects as of the Closing Date with the same effect as
though all such representations and warranties had been made on and as of such
time (unless a different date is specifically indicated in such representations
and warranties), and each party shall have delivered to the other a certificate,
dated as of the Closing Date, to the effect that this condition has been
satisfied with respect to such party, provided, however, that the representation
of Seller set forth in Section 3.01(i) hereof shall be deemed to be true and
correct in accordance with this Section 6.01 unless Purchaser shall have
notified Seller at least 10 days prior to the Closing Date of any potential
breach of Section 3.01(i), or within twenty-four (24) hours of knowledge of any
potential breach of Section 3.01(i) which occurs within the 10 days prior to the
Closing Date, and Seller shall have had sufficient opportunity to correct such
potential breach.

 



--------------------------------------------------------------------------------



 



  (c)   Covenants. Each and all of the covenants and agreements of the other
party to be performed or complied with at or prior to the Closing Date pursuant
to this Agreement shall have been duly performed or complied with in all
material respects by such party, or shall have been waived in accordance with
the terms hereof, and such party shall have delivered a certificate, dated as of
the Closing Date, to the effect that this condition has been satisfied with
respect to such party; provided, however, that the covenant of Seller set forth
in Section 2.01(a) hereof shall be deemed to have been duly performed and
complied with in accordance with this Section 6.01(c) unless Purchaser shall
have notified Seller at least 10 days prior to the Closing Date of any potential
breach of Section 2.01(a), or within twenty-four (24) hours of knowledge of any
potential breach of Section 2.01(a) which occurs within the 10 days prior to the
Closing Date, and Seller shall have had sufficient opportunity to correct such
potential breach.     (d)   No Proceeding or Prohibition. At the time of the
Closing, no court or governmental or regulatory authority of competent
jurisdiction shall have enacted, issued, promulgated, enforced, or entered any
statute, rule, regulation, judgment, decree, injunction or other order (whether
temporary, preliminary or permanent) which is in effect to restrain, enjoin, or
prohibit consummation of the transaction contemplated hereby or which might
result in rescission in connection with such transaction, and Purchaser shall
have delivered to Seller a certificate, dated as of the Closing Date, to that
effect.

     6.02 Additional Condition to Purchaser’s Obligations. The Updated Title
Commitments shall have been delivered to Purchaser in accordance with
Section 2.04. Subject to the provisions of Section 2.04, the Title Company shall
be ready and willing, upon the recording of the applicable deeds, to issue to
Purchaser, at Purchaser’s sole cost and expense, an ALTA Owner’s Policy of Title
Insurance as to each parcel of Owned Real Estate, showing as exceptions to title
only the Permitted Exceptions.
     6.03 Overriding Provisions Relating to the Leases. Notwithstanding anything
to the contrary herein, if, by no later than five (5) days prior to the Closing
Date, a landlord under a Lease shall not have consented to

 



--------------------------------------------------------------------------------



 



the assignment to and assumption by Purchaser of that Lease or to a sublease by
Seller to Purchaser of the Leased Real Estate demised by the Lease and such
consent is required under the terms of the Lease, the Seller shall have the
right, exercisable by written notice no later than the Closing Date, to
terminate the Agreement: (a) as to the Leasehold Estate demised by such Lease
and all furniture, fixtures and equipment located thereon; or (b) as to the
Assets and Liabilities relating to the Branch situated upon such Leased Real
Estate. Furthermore, and also notwithstanding anything to the contrary herein,
if, by not later than five (5) days prior to the Closing Date, a landlord under
a Lease shall not have agreed to the release of Seller from all obligations and
liabilities under the Lease from and after the Closing Date, but either the
landlord shall have consented to a sublease by Seller to Purchaser of the Leased
Real Estate demised by the Lease (if the Lease requires such consent) or such a
sublease does not require the landlord’s consent, then Seller and Purchaser
agree to proceed with the transactions contemplated by this Agreement as to the
Branch located at the Leased Real Estate demised by such Lease, except that
Seller and Purchaser shall enter into a sublease agreement by which Seller shall
sublease the Leased Real Estate and Purchaser shall agree to indemnify Seller
for any loss, cost, charge or liability incurred by Seller as a result of the
failure to obtain the landlord’s release. If the parties are to enter into a
sublease, then Seller shall provide to Purchaser promptly after the lapse of
such deadline a form of sublease which shall contain substantially the same
terms and conditions as the corresponding Lease, with appropriate modifications
to reflect the sublease nature.

 



--------------------------------------------------------------------------------



 



ARTICLE VII
Closing
     7.01 Closing and Closing Date. The transaction contemplated hereby shall be
effective at a closing (the “Closing”) to be held in the offices of Seller,
located at 127 Public Square, Cleveland, Ohio 44114, or via courier or facsimile
transmission as Seller may designate. The Closing shall be effective at
11:59 p.m. on Friday, September 12, 1997, or such other date as Seller in its
discretion may designate, which date shall be reasonably acceptable to
Purchaser. The date on which the Closing occurs is referred to in this Agreement
as the “Closing Date”.
     7.02 Parties’ Actions at the Closing. At the Closing, Seller and Purchaser
shall, except as otherwise provided in this Agreement, take such actions,
including the execution and delivery of certain documentation, all as set forth
on Schedule E, and including the filing or recording of any and all documents
(including, without limitation, deeds) necessary in order to transfer legal and
equitable title to the Owned Real Estate to Purchaser as of the Closing Date.
ARTICLE VIII
Certain Transitional Matters
     Transitional Action by Purchaser and Seller. Purchaser and Seller shall
cooperate in good faith and will use all reasonable efforts to comply with the
various transitional matters set forth in Schedule F hereto.

 



--------------------------------------------------------------------------------



 



ARTICLE IX
General Covenants
     9.01 Information. Except as otherwise set forth in this Agreement, for a
period of three (3) years following the Closing, Seller and Purchaser mutually
agree, subject to any limitations imposed by law, to provide each other, upon
written request, with reasonable access to, or copies of, information and
records relating to the Branches, including, without limitation, Branch Employee
and customer files which are in the possession or control of Purchaser or Seller
reasonably necessary to permit Seller or Purchaser or any of their affiliates to
comply with or contest any applicable legal, tax, banking, accounting, or
regulatory policies or requirements, any legal or regulatory proceedings, or
inquiries by customers or Branch Employees. The provisions of this Section 9.01
shall survive the Closing for a period of three (3) years and any claim for the
breach of this Section 9.01 must be brought within such three (3) year period.
     9.02 Confidentiality Obligations. From and after the date hereof, each
party shall, and shall cause its affiliates to, treat all information received
from the other party concerning the business, assets, operations, and financial
condition of the other party as well as any other material which is included in
the definition of “Evaluation Material” as such term is defined under the
confidentiality agreement between Purchaser and Seller dated as of March 11,
1997, as Evaluation Material in accordance with the terms of such
confidentiality agreement. From and after the Closing Date, Seller shall assign
to Purchaser all of Seller’s rights under any confidentiality agreements
executed by or on behalf of parties other than Purchaser.
     9.03 Allocation of Consideration. Purchaser and Seller agree that the
consideration payable hereunder at the Closing shall be allocated

 



--------------------------------------------------------------------------------



 



among the Assets on the basis of an allocation to be mutually agreed upon by
Purchaser and Seller within thirty (30) days after the Closing, and that is
consistent with Section 1060 of the Code.
     9.04 Confidential Information.
     9.05 Further Assurances. From and after the date hereof, each party hereto
agrees to execute and deliver such instruments and to take such other actions as
the other party hereto may reasonably request or as may be reasonably necessary,
including obtaining all required consents of third parties, in order to carry
out and implement this Agreement. Purchaser shall use its best efforts to pursue
all applications filed in connection with obtaining the Regulatory Approvals
diligently and in good faith.
     9.06 Operation of Branches. Not later than the Closing Date, Purchaser:
(a) shall change the legal name of the Branches to a name that does not include
the word Key, and (b) except for any documents or materials in possession of the
customers of the Branches (including, but not limited to, deposit tickets and
checks), shall not use and shall cause the Branches to cease using (i) any
signage, stationery, advertising, documents, or printed or written materials
that refer to such Branches by any name that includes the word Key and (ii) any
logo, trademark or service mark or trade name registered in the name of, or
otherwise owned by Seller or any of its affiliates, except as otherwise provided
in this Agreement or permitted pursuant to any written agreement(s) between
Purchaser and Seller or its affiliates.
     9.07 Notices of Default. Each of Seller and Purchaser shall promptly give
written notice to the other upon becoming aware of the impending or threatened
occurrence of any event which could reasonably be expected to cause or
constitute a breach of any of their respective representations, warranties,
covenants or agreements contained in this Agreement.
     9.08 Fire, Casualty and Takings. If any Owned Real Estate, Leasehold Estate
or Leased Real Estate or any fixtures or leasehold improvements composing part
thereof shall be damaged by fire or other casualty and such damage materially
affects the operations of the Branch related thereto,

 



--------------------------------------------------------------------------------



 



whether insured or uninsured, and shall not be substantially repaired or
restored by the Closing Date, or if the land where any of the Branches is
located or any building thereon or any part thereof shall be taken by
condemnation or exercise of the power of eminent domain, or if proceedings
therefor have commenced or been threatened, on or prior to the Closing Date and
such taking materially affects or would materially affect the operations of the
Branch related thereto, Purchaser shall have the right and option exercisable
within 10 days of notification of such damage or taking to elect (i) to
terminate this Agreement with respect to the affected Branch, and the purchase
price shall be adjusted to reflect the decrease in the value of the assets and
liabilities of the affected Branch assigned thereto pursuant to the terms
hereof, or (ii) to cause Seller to assign to Purchaser as of the Closing Date
all of Seller’s rights and claims against any third party by reason of such fire
or other casualty, including without limitation, any insurance claims.
ARTICLE X
Environmental Matters
     10.01 Environmental Representations and Warranties.

  (a)   Prior to the date hereof, Seller shall have provided to Purchaser Phase
I audit reports, as of a date no earlier than January 1, 1994, undertaken by
Seller with respect to the Owned Real Estate (the “Phase I Reports”). Except as
set forth in the Phase I Reports, to the Knowledge of Seller, the Branches are
in compliance with all environmental laws, rules and regulations of the United
States of America and of states and localities in which the Branches are
located, except for any such noncompliance which, individually or in the
aggregate, has not had, and is not expected to have, to the Knowledge of Seller,
a material adverse effect on the business of any Branch.     (b)   Except as may
be set forth in the Phase I Reports, to the Knowledge of Seller, Seller has no
liability with respect to the Branches which, taken singularly or as a whole, if
adversely determined, would have a material adverse effect on the business of
any Branch (i) relating to the handling, storage, treatment,

 



--------------------------------------------------------------------------------



 



      use, disposal, discharge or release into the environment of any hazardous
material or waste at, on or from the Owned Real Estate or the Leased Real
Estate, (ii) for the release or emission of any hazardous material from, on,
under, or within the Owned Real Estate or Leased Real Estate into the air,
water, surface water, ground water, land surface, or subsurface strata,
(iii) for the disposal of any hazardous material on the Owned Real Estate or
Leased Real Estate or (iv) for the contamination of the Owned
Real Estate or Leased Real Estate with any hazardous material.

     10.02 Environmental Investigation.

  (a)   If any Phase I Report indicates the presence of any hazardous substance
with respect to any Owned Real Estate, and such presence is a condition that
requires remediation pursuant to appropriate governmental standards, then, at
Purchaser’s request made in writing to Seller within ten (10) days after the
date of this Agreement, and at Purchaser’s sole cost and expense, Seller shall
arrange to cause a consultant approved by both Seller and Purchaser to conduct a
Phase II environmental audit as to such hazardous substance and deliver to
Seller and Purchaser the results of such audit within forty-five days after the
request by Purchaser. If the Phase II audit report confirms that such presence
requires remediation pursuant to appropriate governmental standards and if such
presence, if not remediated, would materially adversely affect the business of
the Branch situated upon the Owned Real Estate and Purchaser requests that
Seller take remedial action with respect thereto, then Purchaser shall so notify
Seller in writing promptly after receipt of the Phase II environmental audit
report, whereupon Seller shall have the right to (i) terminate this Agreement as
it relates to the Assets and Liabilities of the affected Branch, (ii) undertake
remedial action as to such presence at its sole cost and expense so that no
material continuing violation of any

 



--------------------------------------------------------------------------------



 



      environmental law exists (provided, however, that the timing of any such
remediation shall be coordinated with Purchaser to minimize any resulting
business interruption), or (iii) agree to indemnify Purchaser for all actual
costs and expenses incurred by Purchaser to remediate the Owned Real Estate as
to such presence so that no material continuing violation of any environmental
law exists.     (b)   If Purchaser fails to request a Phase II environmental
audit or to exercise its right to make a request that Seller remediate any Owned
Real Estate in each case as and when required above, then Purchaser shall be
bound to the terms of this Agreement without a right of termination except as
provided in Article XI and without a further right to request or to require any
Seller remediation or indemnification. Any termination by Seller under this
Article X shall neither create nor result in any liability of the Seller to the
Purchaser.

ARTICLE XI
Termination
     11.01 Methods of Termination. This Agreement may be terminated in any of
the following ways:

  (a)   By either Purchaser or Seller, in writing, if the Closing has not
occurred on or before the earlier of the nine (9) month
anniversary of this Agreement;     (b)   At any time prior to the Closing Date
by the mutual consent in writing of Purchaser and Seller;     (c)   By Purchaser
or Seller as to the Owned Real Estate and/or Leasehold Estate and all furniture,
fixture and equipment located thereon, all of the Assets and Liabilities
relating to the affected Branch, or as to the Agreement in its entirety, as
provided, in each case, in Section 2.04(c), 6.03 or 10.02;     (d)   By
Purchaser in writing if and when, at any time prior to the Closing, any
condition of its obligations hereunder set forth in Section 6.01 of this
Agreement becomes incapable of being

 



--------------------------------------------------------------------------------



 



      fulfilled and such condition has not been waived by Purchaser;   (e)   By
Seller in writing if and when, at any time prior to the Closing, any condition
of its obligations hereunder set forth in Section 6.01 of this Agreement becomes
incapable of being fulfilled and such condition has not been waived by Seller;  
  (f)   At any time prior to the Closing Date by Purchaser or Seller in writing
if the other continues to be in breach of any representation and warranty (as if
such representation and warranty had been made on and as of the date of the
notice of breach referred to below unless a different time is specified in any
such representation and warranty), covenant, or agreement in any material
respect and such breach has not been cured within twenty-five (25) days after
the giving of notice to the breaching party of such breach; or     (g)   By
Purchaser or Seller in writing at any time after any applicable regulatory
authority has denied approval of any application of Purchaser for approval of
the transaction contemplated hereby.

     11.02 Effect of Termination. Except as otherwise specifically provided in
this Agreement, in the event of termination of this Agreement pursuant to this
Article XI, neither Purchaser nor Seller nor their respective officers,
directors, or agents shall have any liability or obligation to the other of any
nature whatsoever except liabilities and obligations arising from Section 9.02
of this Agreement and liabilities and obligations arising from any material
breach of any provision of this Agreement occurring prior to the termination
hereof.
ARTICLE XII
Miscellaneous Provisions
     12.01 Expenses. Except as otherwise specifically allocated herein, each of
the parties hereto shall bear its own expenses, whether or not the
transaction contemplated hereby is consummated.
     12.02 Transfer of Loans Without Recourse; Limitation on Warranties. Except
as may be provided in Section 1.08, all Loans transferred to Purchaser pursuant
to this Agreement shall be transferred without recourse and without any
representations or warranties whatsoever (including, without limitation, any
representations or warranties as to the enforceability or collectibility of any
such Loans, the creditworthiness

 



--------------------------------------------------------------------------------



 



of any obligors or guarantors thereunder, or the value or adequacy of such
collateral). EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED FOR IN THIS AGREEMENT,
SELLER MAKES NO REPRESENTATIONS OR WARRANTIES WHATSOEVER WITH RESPECT TO THE
ASSETS OR THE LIABILITIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION,
ANY WARRANTIES WITH RESPECT TO MERCHANTABILITY,
FITNESS, TITLE, ENFORCEABILITY, COLLECTIBILITY, DOCUMENTATION OR FREEDOM FROM
LIENS OR ENCUMBRANCES (IN WHOLE OR IN PART).
     12.03 Amendment, Modifications and Waivers. The parties hereto, by mutual
consent of their duly authorized officers, may amend, modify, and supplement
this Agreement in such manner as may be agreed upon by them in writing. Each
party hereto, by written instrument signed by an officer of such party, may
extend the time for the performance of any of the obligations or other acts of
the other party hereto and may waive, but only as affects the party signing such
instrument: (a) any inaccuracies in the representations or warranties of the
other party; (b) compliance with any of the covenants or agreements of the other
party; (c) the performance by the other party of such of its obligations set out
herein; and (d) satisfaction of any condition to the obligations of the waiving
party pursuant to this Agreement.
     12.04 Notices. Any notice or other communication required or permitted
pursuant to this Agreement shall be effective only if it is in writing and
delivered personally, by facsimile transmission, or by registered or certified
return receipt mail, postage prepaid, addressed as follows:
If to Purchaser:
Lorain National Bank
457 Broadway
Lorain, OH 44050
Facsimile: 216-282-3242
Attention: James F. Kidd, President & CEO
with a copy to:
Thomas Blank, Esq.
Werner & Blank Co.
7205 W. Central Avenue
Toledo, OH 43617
Facsimile: 419-841-8380

 



--------------------------------------------------------------------------------



 



If to Seller:
KeyCorp
127 Public Square
Cleveland, Ohio 44114
Facsimile: 216-689-3610
Attention: Matthew M. Nickels
with a copy to the following:
KeyCorp
127 Public Square
Cleveland, Ohio 44114
Facsimile: 216-689-4121
Attention: Daniel R. Stolzer, Esq.
or such other person or address as any such party may designate by notice to the
other parties, and shall be deemed to have been given as of the date received.
     12.05 Parties in Interest; Assignment. This Agreement is binding upon and
is for the benefit of the parties hereto and their respective successors, legal
representatives, and assigns, and no person, including a Branch Employee, who is
not a party hereto (or a successor or assignee of such party) shall have any
rights or benefits under this Agreement, either as a third party beneficiary or
otherwise. This Agreement cannot be assigned except by a written agreement
executed by the parties hereto or their respective successors and assigns.
Notwithstanding the foregoing, Seller acknowledges that Purchaser may intend to
arrange for resales of certain of the Branches simultaneously with the Closing;
provided, however, that no third party beneficiary relationship or any
contractual relationship between Seller and any other third party shall be
deemed to exist or to be created hereunder by virtue of the resale of any of the
Branches by Purchaser hereunder.
     12.06 Press Releases. Seller and Purchaser shall mutually agree as to the
form, timing and substance of any press release of any matters relating to this
Agreement; provided, however, that nothing in this Section 12.06 shall be deemed
to prohibit any party hereto from making any press release which its legal
counsel deems necessary in order to fulfill such party’s disclosure obligations
imposed by law.

 



--------------------------------------------------------------------------------



 



     12.07 Entire Agreement. This Agreement supersedes any and all oral or
written agreements and understandings heretofore made relating to the subject
matter hereof and contains the entire agreement of the parties relating to the
subject matter hereof. All Schedules to this Agreement are incorporated into
this Agreement by reference and made a part hereof.
     12.08 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Ohio. If any part of this Agreement is
declared illegal by a court of competent jurisdiction, the remaining parts shall
remain in full force and effect.
     12.09 Counterparts. This Agreement and any Schedule hereto may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective officer whose signature appears below as of
the date first above written.

     
PURCHASER:
  SELLER:
 
   
Lorain National Bank
  KeyBank National Association
 
   
By: /s/ James F. Kidd
  By: /s/ Matthew M. Nickels
 
   
ATTEST: /s/ Gregory D. Friedman
TITLE: President & CEO
  ATTEST: /s/ Kathryn L. Hale
TITLE: Vice President

 



--------------------------------------------------------------------------------



 



SCHEDULES
TO
BRANCH PURCHASE AND ASSUMPTION AGREEMENT

         
Schedule A Branches to be Purchased
    S-2  
Schedule B Form of Preliminary Closing Statement
    S-3  
Schedule C Employee List
    S-4  
Schedule D Severance Plan
    S-5  
Schedule E Actions to be Taken At Closing
    S-6  
Attachment 1 - Instrument of Assumption
    S-7  
Attachment 2 - Bill of Sale and Receipt
    S-8  
Attachment 3 - Limited Warranty Deed for Ohio
    S-9  
Attachment 4 - Assignment and Assumption of Lease
    S-12  
Schedule F Transitional Matters
    S-14  
Schedule G Landlord Estoppel Certificate
    S-18  
Schedule H (“Confidential Information”)
    S-21  

NOTE: Schedules to Branch Purchase and Assumption Agreement are not included as
part of this filing.

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 1
BRANCH PURCHASE AND ASSUMPTION AGREEMENT
     This Amendment No. 1 (this “Amendment”) dated as of September 9, 1997, is
entered into by and between KeyBank National Association, a national banking
association (the “Seller”) and Lorain National Bank, a national banking
association (the “Purchaser”).
SECTION 1. BRANCH PURCHASE AND ASSUMPTION AGREEMENT
     Reference is made to the Branch Purchase and Assumption Agreement dated as
of April 10, 1997 (the “Agreement”) regarding Purchaser’s purchase of certain
assets and assumption of certain liabilities of three (3) branches from Seller.
Unless otherwise changed in this Amendment, terms used herein, which are defined
in the Agreement, are used herein with the meanings therein described to them.
The Agreement as amended by this Amendment is and shall continue to be in full
force and effect and shall not be affected by this Amendment except and only to
the extent specified herein.
     The Agreement provided that the Closing of the transaction would be
effective at 11:59 p.m. on Friday, September 12, 1997. The primary purpose of
this Amendment is to modify the Agreement to reflect that the transaction will
close on Friday, September 12, 1997, but will have an Effective Time (as that
term is defined herein) as of 12:01 a.m. Monday, September 15, 1997. This
Amendment also removes the requirement that Purchaser obtain new telephone
numbers for the Branches in Purchaser’s name.
SECTION 2. AMENDMENTS TO THE AGREEMENT
     2.1. Amendments to Article I; The Transaction. Article I of the Agreement
shall be and hereby is amended as follows:
          2.1.1. Section 1.01 is amended, such that the reference to the term
“Closing” is deleted and in place thereof is inserted the term “Effective Time”.
          2.1.2. Section 1.02(a)(iv) is amended, such that each reference to the
term “Closing” is deleted and in place thereof, in each instance, is inserted
the term “Effective Time”.
          2.1.3. Section 1.02(a)(v) is amended, such that the reference to the
term “Closing Date” is deleted and in place thereof is inserted the term
“Effective Time”.

 



--------------------------------------------------------------------------------



 



          2.1.4. Section 1.02(a)(vi) is amended, such that the reference to the
term “Closing” is deleted and in place thereof is inserted the term “Effective
Time”.
          2.1.5. Section 1.02(b) is amended, such that the reference to the term
“Closing” is deleted and in place thereof is inserted the term “Effective Time”.
          2.1.6. Section 1.02(b)(i) is amended, such that the reference to the
term “Closing” is deleted and in place thereof is inserted the term “Effective
Time”.
          2.1.7. Section 1.02(b)(ii) is amended, such that the reference to the
term “Closing Date” is deleted and in place thereof is inserted the term
“Effective Time”.
          2.1.8. Section 1.03(b) is amended and restated as follows:
Preliminary Payment. Subject to the terms and conditions hereof, by no later
than 12:00 p.m. on the Closing Date, Seller shall wire transfer to Purchaser
immediately available funds equal to: (i) the sum of (A) the amount of the
Assumed Deposits (including accrued and unpaid interest thereon) reflected on
the preliminary closing statement; (B) the amount of all accrued and unpaid
expenses reflected as a liability on the preliminary closing statement; and
(C) the aggregate of all prepaid safe deposit rental payments prorated to the
Effective Time; less (ii) an amount equal to the sum of: (A) X.X% of the Assumed
Deposits based upon an estimated 30-day average prior to the Effective Time;
(provided, however, that for purposes of this Section 1.03(b)(ii)(A), “Assumed
Deposits” shall not be deemed to include (1) any public funds or (2) any amounts
relating to repurchase agreements); (B) the amount of cash on hand at the
Branches as reflected on the preliminary closing statement; (C) the Agreed Value
of all furniture, fixtures, and equipment constituting part of the Assets;
(D) the Agreed Value of the Owned Real Estate and the Leased Real Estate;
(E) the amount of all prepaid expenses of Seller as reflected as an asset on the
preliminary closing statement; (F) the Net Book Value of all Loans, plus accrued
and unpaid interest thereon as reflected on the preliminary closing statement;
and (G) the

 



--------------------------------------------------------------------------------



 



amount of estimated sales taxes, if any, to be paid by Purchaser in connection
with the transaction contemplated hereby.
          2.1.9. Section 1.04 is amended, such that the reference to the phrase
“at Closing” in the last sentence of this Section 1.04 is deleted and in place
thereof is inserted the phrase “on the Closing Date or at the Closing, as the
case may be”.
          2.1.10. Section 1.08(c) is amended, such that the reference to the
term “Closing” is deleted and in place thereof is inserted the term “Closing
Date”; and Section 1.08(c) is further amended, such that the reference to the
term “Closing Date” is deleted and in place thereof is inserted the term
“Effective Time”.
          2.1.11. Section 1.09 is amended, such that the reference to the term
“Closing” is deleted and in place thereof is inserted the term “Effective Time”.
          2.2. Amendments to Article II; Obligations of the Parties Prior to the
Closing Date. Article II of the Agreement shall be and hereby is amended as
follows:
          2.2.1. Section 2.01(d) is amended and restated in its entirety as
follows:
(d) Insurance. Seller will maintain in effect until the Effective Time all
casualty and public liability policies relating to the Branches and maintained
by Seller on the date hereof or procure comparable replacement policies and
maintain such replacement policies in effect until the Effective Time.
          2.2.2. Section 2.02 is amended, such that the reference to the term
“Closing Date” is deleted and in place thereof is inserted the term “Closing”.
     2.3. Amendments to Article III; Representations and Warranties. Article III
of the Agreement shall be and hereby is amended as follows:
          2.3.1. Section 3.03 is amended, such that each reference to the term
“Closing” is deleted and in place thereof, in each instance, is inserted the
term “Closing Date”.
     2.4. Amendments to Article IV; Employee Benefits. Article IV of the

 



--------------------------------------------------------------------------------



 



Agreement shall be and hereby is amended as follows:
          2.4.1. Section 4.02(c) is amended, such that each reference to the
term “Closing Date” is deleted and in place thereof, in each instance, is
inserted the term “Effective Time”.
          2.4.2. The second sentence of Section 4.02(e) is amended and restated
in its entirety as follows:
Effective as of the Closing Date, Purchaser shall assume liability for all
severance benefits payable to any Branch Employee who is terminated by Purchaser
on or after the Closing Date.
2.4.3. Section 4.04 is amended, such that the initial phrase “On and after the
Closing Date” is deleted and in place thereof is inserted the phrase “Effective
upon the Closing Date”.
     2.5 Amendments to Article VI; Conditions Precedent to Closing. Article VI
of the Agreement shall be and hereby is amended as follows:
          2.5.1. Section 6.01(b) is amended, such that the first and third
references to the term “Closing Date” are deleted and in place thereof, in each
instance, is inserted the term “Closing”.
          2.5.2. Section 6.01(c) is amended, such that the first, third, and
fourth references to the term “Closing Date” are deleted and in place thereof,
in each instance, is inserted the term “Closing”.
          2.5.3. Section 6.03 is amended, such that each reference to the term
“Closing Date” in the first sentence of this Section 6.03 is deleted and in
place thereof, in each instance, is inserted the term “Closing”; and
Section 6.03 is further amended, such that the first reference to the term
“Closing Date” in the second sentence of this Section 6.03 is deleted and in
place thereof is inserted the term “Closing”.
     2.6. Amendments to Article VII; Closing. Article VII of the Agreement shall
be and hereby is amended as follows:
          2.6.1. Section 7.01 is amended and restated in its entirety to read as
follows:
          7.01 Closing, Closing Date and Effective Time. The Transaction

 



--------------------------------------------------------------------------------



 



contemplated hereby shall occur at a closing (the “Closing”) to be held in the
offices of Seller, located at 127 Public Square, Cleveland, Ohio 44114, or via
courier or facsimile transmission as Seller may designate, on Friday,
September 12, 1997, or such other date as Seller in its discretion may
designate, which date shall be reasonably acceptable to Purchaser. The “Closing
Date” shall be Monday, September 15, 1997. The “Effective Time” of this
Agreement for purposes of making calculations and for other purposes
specifically referred to in this Agreement shall be as of 12:01 a.m. on Monday,
September 15, 1997. In addition, the Closing shall be deemed to have been
consummated and final as of the Effective Time. All actions taken and documents
delivered at the Closing will be deemed to have been taken and executed
simultaneously, and no action will be deemed taken nor any document deemed
delivered until all have been taken and delivered. Both parties acknowledge that
time is of the essence with respect to consummating the transactions
contemplated hereby.
2.6.2. Section 7.03 is added to Article VII as follows:
7.03 Recorded Instruments. If any instrument of transfer contemplated herein
shall be filed or recorded in any public record before the Closing Date and
thereafter the transaction is not consummated, then at the request of Seller,
Purchaser will deliver (or execute and deliver) such instruments and take such
other action as Seller shall reasonably request to revoke such purported
transfer and to record any additional transfers as are necessary to record
property in the name of the Seller.
     2.7. Amendments to Article IX; General Covenants. Article IX of the
Agreement shall be and hereby is amended as follows:
          2.7.1. Section 9.03 is amended, such that the first reference to the
phrase “at the Closing” is deleted and in place thereof is inserted the phrase
“on the Closing Date or at the Closing, as the case may be”; and Section 9.03 is
further amended, such that the second reference to the term “Closing” is deleted
and in place thereof is inserted the phrase “Closing Date or the Closing,

 



--------------------------------------------------------------------------------



 



respectively,”.
          2.7.2. Section 9.06 is amended, such that the reference to the term
“Closing Date” is deleted and in place thereof is inserted the term “Effective
Time”.
     2.8. Amendments to Article XI; Termination. Article XI of the Agreement
shall be and hereby is amended as follows:
          2.8.1. Section 11.01(a) is amended, such that the phrase “the earlier
of” is deleted.
          2.8.2. Section 11.01(d) is amended, such that the reference to the
term “Closing” is deleted and in place thereof is inserted the term “Closing
Date”.
          2.8.3. Section 11.01(e) is amended, such that the reference to the
term “Closing” is deleted and in place thereof is inserted the term “Closing
Date”.
     2.9. Amendments to Schedule E. Schedule E to the Agreement shall be and
hereby is amended as follows:
          2.9.1. The paragraph entitled “Delivery of Documentation” set forth
under the Section “Seller’s Actions at the Closing” is amended and restated as
follows:
Delivery of Documentation. Execute, acknowledge, and/or deliver to Purchaser,
dated as of the Closing Date, the certificates of Seller contemplated by
Section 6.01, the Bill of Sale and Receipt in the form of Attachment 2, Limited
Warranty Deed in the form of Attachment 3 for the Owned Real Estate upon which
each Branch is situated dated as of the Closing, the Assignment and Assumption
of Lease in the form of Attachment 4 for the Leased Real Estate upon which each
Branch is situated, all other documents required to be delivered to Purchaser by
Seller at the Closing pursuant to the terms of this Agreement, and any other
documents which Purchaser has identified to Seller at a reasonable time prior to
the Closing that are necessary or reasonably advisable to consummate the
transaction contemplated by the Agreement.
          2.9.2. The paragraph entitled “Delivery of Funds” set forth under the
Section “Seller’s Actions at the Closing” is amended and

 



--------------------------------------------------------------------------------



 



restated as follows:
Delivery of Funds. Deliver to Purchaser any funds required to be paid by Seller
to Purchaser no later than 12:00 p.m. on the Closing Date pursuant to the terms
of this Agreement.
          2.9.3. Attachment 1: Instrument of Assumption, paragraph (b) is
amended, such that the reference to the term “Closing Date” is deleted and in
place thereof is inserted the term “Effective Time”.
     2.10. Amendments to Schedule F; Transitional Matters. Schedule F to the
Agreement shall be and hereby is amended as follows:
          2.10.1. Schedule F, paragraph (a) under the heading “Transitional
Actions by Purchaser” is amended, such that the first sentence is restated as
follows: “From and after the Effective Time, Purchaser shall:(i). . .”
          2.10.2. Schedule F, paragraph (b) under the heading “Transitional
Actions by Purchaser” is amended such that the reference to the term “Closing
Date” in the first sentence is deleted and in place thereof is inserted the term
“Effective Time”.
          2.10.3. Schedule F, paragraph (c) under the heading “Transitional
Actions by Purchaser” is amended, such that the second reference to the term
“Closing Date” is deleted and in place thereof is inserted the term “Effective
Time”.
          2.10.4. Schedule F, paragraph (d) under the heading “Transitional
Actions by Purchaser” is amended, such that each reference to the term “Closing
Date” is deleted and in place thereof, in each instance, is inserted the term
“Effective Time”.
          2.10.5. Schedule F, paragraph (e) under the heading “Transitional
Actions by Purchaser” is amended, such that each reference to the term “Closing
Date” is deleted and in place thereof, in each instance, is inserted the term
“Effective Time”.
          2.10.6. Schedule F, paragraph (g) under the heading “Transitional
Actions by Purchaser” is amended, such that the reference to the term “Closing
Date” is deleted and in place thereof is inserted the term “Effective Time”.
          2.10.7. Schedule F, paragraph (h) under the heading

 



--------------------------------------------------------------------------------



 



          “Transitional Actions by Purchaser” is deleted.
          2.10.8. Schedule F, paragraph (i) under the heading “Transitional
Actions by Purchaser” is amended, such that the second sentence is restated as
follows: “Purchaser shall notify affected customers to destroy the old ATM/Debit
cards and shall notify customers of standard withdrawal limits beginning on the
date of the Closing.
          2.10.9. Schedule F, the second paragraph of paragraph (a)
          under the heading “Transitional Actions by Seller” is amended, such
that the phrase “As early as practicable after the Closing Date” is deleted and
in place thereof is inserted the phrase “No later than the Closing Date”.
          2.10.10. Schedule F, paragraph (f) under the heading “Transitional
Actions by Seller” is amended, such that the reference to the term “Closing
Date” is deleted and in place thereof is inserted the term “Effective Time”.
          2.10.11. Schedule F, paragraph (g) under the heading “Transitional
Actions by Seller” is amended such that the phrase “on the Closing Date” is
deleted and in place thereof is inserted the phrase “on the date of the
Closing”.
          2.10.12. Schedule F, under the heading “Transitional Actions by
Seller” is amended, such that a new paragraph (h) is inserted to read as
follows:
          (h) Operation of the Branches. During the weekend immediately
preceding the Closing Date, Seller shall not open the Branches for the conduct
of business.
          2.10.13. Schedule F, paragraph (b) under the heading “Transitional
Action by Both Parties” is amended, such that the reference to the term “Closing
Date” in the first sentence is deleted and in place thereof is inserted the term
“Effective Time”.
          2.10.14. Schedule F, paragraph (e) under the heading “Transitional
Action by Both Parties” is amended, such that each reference to the term
“Closing Date” in the last sentence is deleted and in place thereof, in each
instance, is inserted the term “Effective Time”.
          2.10.15. Schedule F, paragraph (f) under the heading

 



--------------------------------------------------------------------------------



 



“Transitional Action by Both Parties” is amended, such that each reference to
the term “Closing Date” is deleted and in place thereof, in each instance, is
inserted the term “Effective Time”.
SECTION 3. MISCELLANEOUS
     3.1 Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be an original, by all of which shall
constitute one and the same agreement.
     3.2 Headings. The section headings set forth in this Amendment are for
convenience only and shall not affect the construction hereof.
     3.3 Entire Agreement. The Agreement as amended by this Amendment is and
shall continue to be in full force and effect and shall not be affected by this
Amendment except and only to the extent specified herein. The Agreement as
amended by this Amendment contains the entire agreement and understanding of the
parties and supersedes all prior agreements and understandings between the
parties, both written and oral, with respect to its subject matter.
     IN WITNESS WHEREOF, the parties have caused this Amendment to be duly
executed as a relevant instrument by their duly authorized officer as of the day
and year first written above.

     
 
  LORAIN NATIONAL BANK
 
   
 
  By: /s/ James F. Kidd
 
  Title: President & CEO
 
   
 
  KEYBANK NATIONAL ASSOCIATION
 
   
 
  By: /s/ Matthen M. Nickels
 
  Title: Senior Vice President

 